Citation Nr: 1421958	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  12-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for bilateral hearing loss.  The Veteran appealed with respect to the propriety of the initial assigned noncompensable rating for his bilateral hearing loss. 

The issue of entitlement to a higher evaluation for posttraumatic stress disorder was also on appeal and addressed by the RO in a June 2012 statement of the case.  However, in his August 2012 substantive appeal, the Veteran stated that he no longer wished to pursue an appeal regarding such issue.  Therefore, such issue has not been perfected for appellate review and is not properly before the Board.

In January 2013, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  and VBMS reveals that, with the exception of the January 2013 Board hearing transcript and additional VA treatment records dated to August 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Although the additional VA treatment records were not considered by the agency of original jurisdiction (AOJ), in light of the need to remand, the AOJ will have the opportunity to review such records in connection with the readjudication of the Veteran's claim.

The Board observes that, in September 2013, the Veteran filed a new VA Form 21-22 appointing Disabled America Veterans as his representative.  However, as this form was filed over 90 days after the Veteran's appeal was certified to the Board, the prior representative as set forth on the front page of this decision remains the representative until the case returns to the AOJ.  See 38 C.F.R. § 20.1304(b)(1)(i) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran claims that the severity of his bilateral hearing loss warrants a compensable evaluation.  He was most recently afforded a VA audiological examination in June 2012, which showed that his bilateral hearing loss was considered not compensable under 38 C.F.R. § 4.85 , Tables VI and VII.  However, at the January 2013 Board hearing, the Veteran testified that the severity of his bilateral hearing loss had increased since the June 2012 examination.  In this regard, he reported that he had trouble understanding people especially when there was a lot of background noise.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel  has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss. 

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims (Court) held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his ability to secure or follow substantially gainful employment. 

Further, in support of his claim, the Veteran has submitted private audiological evaluations dated in May 2011 and August 2012.  At the Board hearing, the Veteran asserted that the results from these evaluations show that he should be awarded a higher rating.  The Court has also held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In the instant case, while the August 2012 audiogram clearly shows that the NU-6 speech recognition test was used, it is not clear what speech recognition test was used at the time of the May 2011 audiogram.  Accordingly, the AOJ should take appropriate action to request that the private examiner who performed the May 2011 audiogram clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing test.

Lastly, the Veteran testified that he received treatment through VA for his bilateral hearing loss.  As noted above, a review of the Virtual VA and VBMS claims processing systems shows that VA treatment records dated to August 2013 have been associated with the Veteran's record.  Likewise, the record reflects private treatment through Kaiser Permanente.  Therefore, while on remand, the Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss from August 2012 to the present and, thereafter, all identified records, to include VA treatment records dated from August 2013 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his bilateral hearing loss from August 2012 to the present and, thereafter, all identified records, to include VA treatment records dated from August 2013 to the present, should be obtained.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e). 

2.  The AOJ should take appropriate action to request that the private examiner who issued the May 2011 audiogram clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing test.  

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  The examiner should obtain the Veteran's auditory thresholds at frequencies of 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests. 

The examiner should specifically review the private audiograms and any further clarifications received from the private examiners, and address any discrepancies between the hearing threshold levels found on private examination and the prior VA examinations.

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his ability to secure or follow substantially gainful employment. 

Any opinion expressed should be accompanied by supporting rationale. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his current representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



